Title: To George Washington from Mathew Carey, 27 May 1789
From: Carey, Mathew
To: Washington, George



Sir,
Philadelphia, May 27, 1789

In imitation of the example you set me, I decline burning your letter. I enclose it.
I am sorry that severe necessity impelled me to extort a secret from you, which I was no more desirous to pry into, than you could be to communicate. It shall not escape me.
Whether I shall be able to steer the A.M. thro’ the surrounding difficulties, remains yet a matter of doubt with me. If it be at all possible, it will be at the expence of great labour, unwearied perseverance, and the keenest distress of mind. To my view are presented the extremes of misery or of affluence. May heaven avert the former.
The benevolence of your disposition, & your natural indulgence towards mankind, will, I hope, induce you to excuse the intrusions I have been guilty of. They shall never be repeated. I remain, sir, with every sentiment of regard & esteem, your obt & very hble servt

M. Carey.

